Title: To George Washington from Jonathan Trumbull, Sr., 12 January 1777
From: Trumbull, Jonathan Sr.
To: Washington, George



Sir
Middletown [Conn.] Jany 12th 1777.

This will be delivered you by Lt Fellows who comes to Obtain the Release of his Brother Capt. Amos Fellows now held in Close Prison in New York upon Suspicion of being concern’d in the burning of that City—he is a Militia Captain in Col. Chapmans Regiment & taken in the Retreat out of New York, & has suffered much during his Confinment. I could wish every reasonable consistent measure might be

taken for his Releif, he is Man of Interest & Int[e]grity, has a Family, & do not think him Culpable in the matter laid to his Charge, or deserving the Treatment he has rec’d—at least I think he Ought to be heard—am extremely Sorry to find our Freinds in Captivity meet with so much Severity, we will not retaliate in that way, but Shew to the World, that American humanity rises Superior to that of our Enemys, which does not deserve even the Name—I am preparing Answers to your several Last favours, & shall only now add—that I am, most respectfully Sir Your most Obedient humble Servant

Jonth; Trumbull


P.S. As it appears by Col. Moulton who is just got from New York that Capt. Fellows is under particular Circumstances, & treated with uncommon Severity, whereby his Life is in Danger, must be of Opinion & wish for these reasons he might be prefered in point of Exchange to any other of his Rank, not under similar Situation.


P.S. The Prisoners from this State went from hence last Friday for Rhode Island, expect to send the list soon—Our four Battalions and Volunteers are going on, many must be arrived before this; Save one of the four—was ordered to Providence—how Genl Spencer will forward them back, to any advantage I am at a loss—they are much wanted there—more Volunteers go on to your Aid than was expected—Wish General Spencer might receive Orders to retain that Battalion, if so it will be needful An Express may be sent to him immediately. I am—ut intra


J. T—l
